Chadwick, J.
(dissenting) — I dissent. Appellant was the proprietor of a dance hall and house of prostitution and should be punished for his misdeeds, but his fine should go to the state and not to one of his employees. A careful reading of the testimony has convinced me that respondent was not seduced or raped or assaulted in mind or body, but that she maintained illicit relations with appellant and with others, of her own free choice. She had been a voluntary inmate of similar dives in Portland, Oregon, and in Seattle. Her associates and companions were, and had been, disreputable and *572outcast women. The verdict, if sustained, must rest, as the majority opinion impliedly admits, upon respondent’s own naked testimony. Her showing is that she was raped, not seduced, and if there were aught to commend her utterance the verdict should not be questioned. But the rule is old and will not be denied, that a woman- of evil repute is of questionable credibility. “She could not have ruthlessly destroyed that quality upon which most other good qualities are dependent, and for which, above all others, a woman is reverenced and respected, and yet retain her credit for truthfulness unsmirched.” State v. Coella, 3 Wash. 99, 28 Pac. 28. Aside from respondent’s occupation, she was, in my judgment, thoroughly impeached on the trial. Her protestations of innocence and outrage, although overcome by every circumstance, every probability, and every presumption attending the trial, have been measured by the standards of chastity, moralty, and virtue. The case should not have been submitted to the jury.
Mount and Crow, JJ., concur with Chadwick, J.